FILED
                             NOT FOR PUBLICATION                              JUL 29 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TUTUILA F. TUVALU,                                No. 08-16807

               Plaintiff - Appellant,             D.C. No. 2:04-cv-01724-JAM-
                                                  KJM
  v.

JEANNE S. WOODFORD; et al.,                       MEMORANDUM *

               Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Eastern District of California
                      John A. Mendez, District Judge, Presiding

                               Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Tutuila F. Tuvalu, a California state prisoner, appeals pro se from the district

court’s judgment in his 42 U.S.C. § 1983 action alleging constitutional violations

arising from the prison’s family visitation policy. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Ramirez v. Galaza, 334 F.3d 850, 853 (9th

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2002) (failure to state a claim under 28 U.S.C. § 1915A); Arpin v. Santa Clara

Valley Transp. Agency, 261 F.3d 912, 919 (9th Cir. 2001) (summary judgment).

We affirm.

      The district court properly granted summary judgment on Tuvalu’s family

association claims because the challenged regulation precluding overnight family

visits to prisoners serving life sentences without parole dates is rationally related to

legitimate penological interests. See Overton v. Bazzetta, 539 U.S. 126, 133-36

(2003).

      The district court also properly granted summary judgment on Tuvalu’s

equal protection claim because, even assuming that Tuvalu raised a triable issue as

to whether the prison allows overnight visits to “informants,” it is not irrational for

prison officials to offer a special privilege to those who provide information about

threats to the security of the institution or other inmates. See Turner v. Safley, 482

U.S. 78, 89 (1987).

      The district court properly dismissed Tuvalu’s Eighth Amendment, see

Overton, 539 U.S. at 136-37, and Ex Post Facto Clause claims, see Seling v.

Young, 531 U.S. 250, 267 (2001).




                                            2                                    08-16807
      Tuvalu’s conspiracy claim fails because he did not establish an underlying

constitutional violation. See Avalos v. Baca, 596 F.3d 583, 592 (9th Cir. 2010).

      Tuvalu’s remaining contentions are unpersuasive.

      Tuvalu’s motions to supplement the record are construed as requests for

judicial notice and so construed are granted.

      AFFIRMED.




                                          3                                  08-16807